DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the threshold" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  This does not refer back to the previous threshold since that is “a threshold period of time” and this is wanting to compare a voltage value to a threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (U.S. Pat. No. 8,770,165) in view of Atluru (U.S. Pat. No. 9,284,896).
Regarding claims 1 and 11, Mizuno discloses a vehicle comprising: 
a load (80 is an electric load); a starter motor (60 is a starter); a starter cable connected to the starter motor (61 is connected to the starters); a power source (30 is a battery) electrically coupled to the starter motor and said load (shown in fig. 1); a processor (70); and memory (RAM disclosed in col. 9, lines 19-22) storing instructions executable by the processor, the instructions, when executed by the processor, cause the processor to: 
determine that an engine of the vehicle has been turned off for a threshold period of time (73 judges whether the engine should be restarted, which is an acknowledgment that the engine is off which is longer than a threshold of 0);
determine a first resistance of the starter motor (Rs) and the starter cable (Rh) of the vehicle (disclosed in col. 13, line 60 - col. 14, line 10 is the resistance of the starter and wiring for predicting minimum voltage.  This portion states that the previous minimum voltage that occurred during cranking is used and so this is calculated after every restart, shown in fig. 8 being performed during engine cranking for the next engine crank.);
during the engine crank, determine a first voltage of the power source (col. 11, lines 60-67 discloses that the graphs in fig. 6 are measuring voltage during engine starts); 
determine a second resistance of the starter motor and the starter cable based at least in part on the first voltage of the power source (the first resistance is from a previous start the second resistance is after a current start); 
determine a predicted minimum battery voltage (72 shown in fig. 3 col. 10, lines 35-40 discloses that this is before an engine restart) based at least in part on the second resistance of the starter motor (Rs) and the starter cable (Rh disclosed in col. 13, line 60 - col. 14, line 10 is the resistance of the starter and wiring for predicting minimum voltage.  This portion states that the previous minimum voltage that occurred during cranking is used and so this is calculated after every restart, shown in fig. 8 being performed during engine cranking for the next engine crank.);
responsive to the predicted minimum battery voltage failing to satisfy the threshold, disable a vehicle stop-start function (fig. 10 shows how the start stop function is disabled when the voltage is below the threshold and restarting the vehicle, col. 15, lines 56-65 discloses how this threshold allows the start stop process, “idle stop”, to continue or not based on the voltage.  Fig. 16 shows this decision being made while the engine is on which starts its disclosure in col. 20, line 44.).
Mizuno does disclose measure, based on the engine being turned off for the threshold period of time, an ambient air temperature of the vehicle; or that the resistance of the starter and cable is a based on the the ambient air temperature
Atluru, which deals in resistance of starters, teaches measure, based on the engine being turned off for the threshold period of time, an ambient air temperature of the vehicle (col. 7, lines 15-25 discloses that the starter temperature sensor is measuring the ambient air); or that the resistance of the starter and cable is a based on the the ambient air temperature (col. 7, lines 25-27 discloses using the temperature to evaluate the resistance).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Mizuno with the temperature of the starter of Atluru because temperature and material is how resistance can be measured (col. 5, lines 28-31).  It is important to note that Mizuno acknowledges the role temperature plays on electrical resistance, col.28, lines 51-57, but does not state how it is used to calculate the starters resistance and so Atluru would teach what is required.
Regarding claims 2 and 12 which depends from claims 1 and 11 respectively, Mizuno discloses further cause the processor to:
Compare the first resistance of the starter motor and the starter cable to a reference resistance; and
Determine that the first resistance of the starter motor and the starter cable is different than the reference resistance by a threshold amount (the resistances are used to calculate a minimum voltage which is used to decide whether to start the engine when compared to a threshold); and
Provide an alert indicating that the difference is greater than the threshold amount (the alert is in the form of the engine not performing the function).
Regarding claims 3 and 13 which depends from claims 1 and 11 respectively, Mizuno discloses wherein the instructions, when executed by the processor, further cause the processor to: 
determine an internal resistance of the power source (col. 11, lines 1-4 discloses how the resistance changes when using the value Rb); 
determine a second voltage based on an electromagnetic force of the power source (this application determines the voltage drop from before cranking and during cranking to determine minimum voltage), a first amount of current consumed by said load, and a second resistance of said load (col. 10, lines 1-10 discloses how the voltage consumed by the load is monitored which is a value that is representative of the current and resistance, voltage = current times resistance); and 
determine the first resistance of the starter motor and the starter cable based on the internal resistance of the power source, the second voltage, and the first voltage of the power source (the first and second voltages are used to determine the voltage drop needed to start the engine and equation 1 uses the resistance of the battery which is used in equation 2 to determine the resistances of the starter and cable).
Regarding claims 4 and 14 which depends from claims 3 and 13 respectively, Mizuno discloses wherein 
the second voltage is a difference between the electromagnetic force of the power source and a product of the first amount of current consumed by said load and the second resistance of said load (col. 10 states that the voltage from the load is subtracted from the current battery voltage to determine where the voltage will be at engine start shown in fig. 6 as the voltage keeps dropping from providing the load).
Regarding claims 5 and 15 which depends from claims 3 and 13 respectively, Mizuno discloses wherein 
the first resistance of the starter motor and the starter cable is a ratio of a first value and a second value (equation 2 is a ratio), 
wherein the first value is a product of the first voltage of the power source and the internal resistance of the power source (equation 1 is a product of these two values which is one of the values in equation 2), and 
wherein the second value is a difference between the second voltage and the first voltage of the power source (Vbtm1 is the voltage immediately after engine start which can be a difference value.).
Note: this claim does not require this to be the method of calculating these values only that these values can be what is claimed.  Because the claims are defining what these values are not defining how they are calculated.
Regarding claims 6 and 16 which depends from claims 1 and 11 respectively, Mizuno discloses wherein the instructions, when executed by the processor, further cause the processor to: 
determine an internal resistance of the power source (col. 11, lines 1-4 discloses how the resistance changes when using the value Rb); 
determine a second voltage based on an electromagnetic force of the power source (this application determines the voltage drop from before cranking and during cranking to determine minimum voltage), a first amount of current consumed by said load, and a second resistance of said load (col. 10, lines 1-10 discloses how the voltage consumed by the load is monitored which is a value that is representative of the current and resistance, voltage = current times resistance); and 
determine the predicted minimum battery voltage based on the second voltage, the internal resistance of the power source, and the first resistance of the starter motor and the starter cable (the first and second voltages are used to determine the voltage drop needed to start the engine and equation 1 uses the resistance of the battery which is used in equation 2 to determine the resistances of the starter and cable.  Which as addressed above is fed into the equation to determine the predicted minimum voltage).
Regarding claims 7 and 17 which depends from claims 6 and 16 respectively, Mizuno discloses wherein 
the predicted minimum battery voltage is a ratio of a first value and a second value, 
wherein the first value is a product of the second voltage and the first resistance of the starter motor and the starter cable (fix 6 uses the values “Vreal and Rb1 which is used in equation 1 to solve for equation 2 and so can described as the resistances needed in this limitation.  In other words plug equation 1 into 2 and solve for Rb1, plug that into equation 6 and would satisfy this limitation.  Since this is a comprising claim other values can also a part of this equation.), and 
wherein the second value is a sum of the first resistance of the starter motor and the starter cable and the internal resistance of the power source (shown in equation 4 that is used in equation 6 “Rb2 + Rh + Rs”).
Regarding claims 8 and 18 which depends from claims 1 and 11 respectively, Mizuno discloses wherein the instructions, when executed by the processor, further cause the processor to: 
before the engine crank: set the first resistance of the starter motor and the starter cable as a predetermined value stored in the memory (once calculated the value is stored in memory at least long enough to calculate the next portions of the formula which is done after cranking which is before the next cranking); and 
determine the predicted minimum battery voltage based at least in part on the first resistance of the starter motor and the starter cable (that is how this has been addressed above).
Regarding claims 9 and 19 which depends from claims 1 and 11 respectively, Mizuno discloses wherein the instructions, when executed by the processor, further cause the processor to: 
prior to a first engine crank within a key cycle: set the first resistance of the starter motor and the starter cable as a predetermined value stored in the memory (once calculated the value is stored in memory at least long enough to calculate the next portions of the formula which is done after cranking which is before the next cranking); and 
determine the predicted minimum battery voltage based at least in part on the first resistance of the starter motor and the starter cable (that is how this has been addressed above.  This limitation does not require that this information be used for the first cranking of the engine of a key cycle.).
Regarding claims 10 and 20 which depend from claims 1 and 11 respectively, Mizuno discloses further comprising responsive to the predicted minimum battery voltage satisfying a threshold, enable the vehicle stop-start function (73).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747